Citation Nr: 1215189	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record indicates that the Veteran served in the Army National Guard from January 1955 to November 1976, with periods of active duty between May and September 1958, and April and September 1967.                     

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a July 2003 rating decision the Veteran did not appeal, the RO denied the Veteran's original claim for service connection for hearing loss.  

2.  The record contains new and material evidence to grant the Veteran's March 2010 claim to reopen his claim to service connection for hearing loss. 

3.  The preponderance of the evidence of record indicates that the Veteran's hearing loss is unrelated to service.  

4.  The preponderance of the evidence of record indicates that the Veteran's tinnitus is unrelated to service.  


CONCLUSIONS OF LAW

1.  A July 2003 rating decision that denied the Veteran's claim to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).     

3.  Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information necessary to reopen a previously-denied claim, as well as the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, i.e., service connection.  In that case, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence which was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision, and respond with a notice letter which describes what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient in the previous denial.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in May 2010.  In that correspondence, VA informed the Veteran of the basis for the previous denial of service connection for hearing loss, and notified the Veteran of what evidence would be new and material to reopen his claim.  See Kent, supra.  In accordance with Dingess, VA informed the Veteran of each of the elements involved in a claim for service connection.  Moreover, notice was provided to the Veteran prior to the initial August 2010 RO decision which denied his claims.  See Mayfield, supra.    

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that the Veteran's claim was readjudicated in a January 2011 Statement of the Case (SOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims, including service treatment records and private examination reports.  Moreover, VA provided the Veteran with a VA compensation examination in to his claims, the report of which is of record.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

The Veteran originally claimed service connection for hearing loss in April 2003.  In a July 2003 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal that denial to the Board.  As such, that July 2003 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In March 2010, the Veteran filed a petition to reopen the claim of entitlement to service connection for hearing loss.  See 38 C.F.R. § 3.156.  In an August 2010 rating decision the Veteran appealed to the Board, the RO reopened the Veteran's claim to service connection, but then denied the underlying claim.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the July 2003 final decision that denied the Veteran's claim.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claim in a final rating decision dated in July 2003.  To determine whether new and material evidence has been submitted to reopen his claim, the Board must compare the evidence of record at the time of the final decision with the evidence of record received since that decision.  

The relevant evidence of record in July 2003 consisted of service treatment records dated between 1957 and 1971 which are negative for complaints, treatment, or diagnoses of hearing loss, and a January 2003 private audiology examination report which indicates hearing loss under VA guidelines (further discussed below).  See 38 C.F.R. § 3.385.  Based on this evidence, the RO denied the Veteran's claim to service connection for hearing loss.  As that July 2003 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final July 2003 rating decision.  The evidence of record submitted into the claims file since then includes another private audiology examination report dated in March 2010, which notes hearing loss under VA guidelines, and notes a history of "acoustic trauma USA/Artillery[,]" an August 2010 VA report which notes hearing loss, but which finds the disorder unrelated to service, and the Veteran's lay statements in which he asserts that his acoustic trauma during service relates to his current hearing loss.  

This is new evidence, and certain of the evidence is material as well.  Specifically, the notations to acoustic trauma and artillery on the March 2010 private audiology report are material because they relate to an unestablished fact necessary to substantiate the Veteran's claim, namely that his current problems relate to the in-service noise exposure.  38 C.F.R. § 3.156.  As this evidence meets that low evidentiary threshold involving claims to reopen, the claim to service connection for hearing loss should be reopened.  

Accordingly, the Veteran's petition to reopen the claim of entitlement to service connection for hearing loss is granted to this extent only.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry unwarranted into the claim for service connection.  The Board finds that issue satisfactorily resolved by the comments noted in the August 2010 VA report of record.  In addition, the Veteran and his representative have presented argument regarding the merits of the underlying claim.  The Board may proceed with a final adjudication of the claim because there is no prejudice to the Veteran.  See Bernard, supra.  


The Claims to Service Connection

As indicated, the Veteran filed his claim to reopen his service connection claim for hearing loss in March 2010.  In that claim, he also asserted an original claim to service connection for tinnitus.  As the record indicates that the Veteran served on two periods of active duty in 1958 and 1967, and on several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1955 and 1975, the Board will address whether any portion of his service would support his claims.  

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The evidence of record demonstrates that the Veteran has current hearing loss and tinnitus disorders.  A January 2003 private audiology examination report notes a diagnosis of tinnitus, notes a speech recognition scores below 94 percent in the left ear, and notes auditory thresholds of 40 decibels and greater from 2000 to 4000 Hz in the left and right ear.  A March 2010 private audiology examination report notes auditory thresholds of 40 decibels and greater from 500 to 4000 Hz in each ear.  And the August 2010 VA audiology examination report indicates auditory thresholds higher than 40 decibels from 2000 to 4000 Hertz in each ear, and indicates a speech recognition score below 94 percent in the right ear.  38 C.F.R. 
§ 3.385.  The Board notes that the VA examiner indicated in the report that the Veteran denied tinnitus.  However, in concluding his report, the VA examiner noted tinnitus in offering an opinion of whether that disorder, and hearing loss, relate to service.  As such, the Board finds the evidence of record in support of the Veteran's claim to tinnitus, and the finding in the January 2003 private examination, that he has a current tinnitus disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record also indicates that the Veteran likely incurred acoustic trauma during service.  The evidence shows that he served with the army during a time of war, and served for many years in the Army National Guard.  Moreover, the Veteran maintains exposure to noise while serving as an artillery officer during service.  The record contains no evidence to counter the Veteran's claims to in-service noise.  Rather, the Board finds the Veteran competent to testify to such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

As to whether the Veteran's current disorders relate to the acoustic trauma in service, the Board has considered the relevant lay and medical evidence of record.  And the Board has found the preponderance of the evidence against the Veteran's claims for service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (an injury occurring in service alone is not enough for a grant of service connection; there must be disability resulting from that condition or injury).  

The Board notes that the Veteran indicated in his original April 2003 claim for service connection for hearing loss that his hearing loss began in 1967.  He also indicated in his March 2010 claim to reopen (and original claim for service connection for tinnitus) that his hearing problems began in 1960.  As diminished hearing, and ringing in the ears, are observable symptoms, the Board finds these assertions to be of probative evidentiary value.  See Layno, supra.  

However, the preponderance of the evidence of record indicates that the Veteran did not have a chronic disorder during service, and did not experience a continuity of symptomatology following service that ended in 1975.  See Alemany, supra. 

Service treatment records dispute the Veteran's claim to onset of hearing disorders during service.  The record contains service treatment records dated between 1957 and 1971, and none indicates a hearing disorder during service.  Indeed, several reports dated during this period affirmatively indicate normal hearing.  The Board particularly notes July 1971 reports of medical examination and history in which the Veteran denies a hearing disorder, and in which an examiner found the Veteran with normal hearing.  

The earliest medical evidence of record of a hearing disorder is found in the January 2003 private report, which is dated over 26 years following separation from his last period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Moreover, the Veteran did not assert service connection for a hearing disorder until April 2003, also over 26 years following service.  

In September 2010 and February 2011 statements of record, the Veteran indicates that he experienced acoustic trauma during service.  But in those statements he did not provide lay evidence of record that he has experienced a continuity of symptomatology of hearing problems since service.  See Layno, supra.  Rather, he merely makes the argument that there is a medical nexus between his in-service acoustic trauma and his current symptoms.  As the Veteran is not competent to offer medical evidence regarding the etiology of an internal pathology such as hearing loss and tinnitus, the Board finds his statements of limited probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not competent evidence on complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases).  

Finally, the only medical professional to directly comment on the Veteran's claim to medical nexus here offered an opinion contrary to the Veteran's assertions.  The August 2010 VA examiner indicated a review of the record, the evidence in the claims file, and a personal assessment of the Veteran.  The examiner offered an opinion that is detailed and is supported by the evidence of record and by a rationale.  The examiner stated that certain studies indicated that "prolonged noise exposure is known to cause cochlear hair cell damage resulting in hearing loss and tinnitus."  However, the examiner noted that the Veteran had "normal hearing throughout service."  And the examiner found that the service treatment records indicated that the Veteran had no permanent threshold changes during his service.  The examiner indicated that if the Veteran's hearing had been affected by loud noises, this would have been reflected in his in-service audiograms.  But such hearing problems were not reflected.  Based on this opinion's foundation and clarity, the Board finds it of probative value.  Moreover, as indicated earlier, the objective evidence of record supports the opinion - the earliest evidence of hearing loss or tinnitus is in January 2003, many years following service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

As indicated earlier, the private audiology examination report dated in March 2010 notes hearing loss under VA guidelines, and notes a history of "acoustic trauma USA/Artillery[.]"  The Board found this statement significant enough to warrant a reopening of the Veteran's claim.  38 C.F.R. § 3.156.  However, the statement itself cannot be construed as an opinion endorsing the Veteran's view of medical nexus here.  It is merely a reiteration of the history provided by the Veteran to the examiner.  It is therefore of limited probative value on the issue of etiology.  Indeed, its evidentiary weight is slight in comparison to the August 2010 VA opinion.  
  
In sum, the record supports the Veteran's assertion that he has current hearing loss and tinnitus, and that he experienced acoustic trauma during service.  However, the preponderance of the competent and probative evidence of record indicates that the current hearing loss and tinnitus are unrelated to service.  See Alemany, supra.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened; to this extent, the appeal is allowed. 

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


